Title: To Benjamin Franklin from Roger Luscombe, 3 September 1779
From: Luscombe, Roger
To: Franklin, Benjamin


Honour’d Sir/
Angers September 3d. 1779
I hope you will excuse the Liberty I have taken in sending you those few unpolish’d lines, but as you are the only Person, of Power in France that is appointed by the Independant States of North America, it prompts me to apply to you for your Assistance in getting to America, for I am at present a Prisoner in France, and know of no other method of getting there without applying to you, as I beleive it is in your Power to have me releasd and get me a Passage to America; My reasons for going there are this, My only Friend that I have any Dependance on is a Commander in the Independant Army, which is Major General Horatio Gates my own Cousin he allways promised to get me a Surgeons Birth in the Army, but since the Disturbances betwixt America and England I have never heard from him, but am Confident if I were in America that he would do every thing in his Power for me; I should have been with him long before this time but it was not in my power so hope for the honour he has done the Independant States that you will give me your Assistance in geting to America with him, and your Petitioner will ever pray for you and take it as the greatest favour that can be conferd on your most Humble Servt. at Command.
Roger Luscombe
at Angers in the Province of Anjou
 
Addressed: For / Alexander Frankling Esqr. / Plenipotentary / for the Independant States / of North America / at Passy near Paris
Notation: Roger Luscombe Angers Sept. 3. 79
